Appeal from an order of the Supreme Court, Erie County (Freder*1447ick J. Marshall, J.), entered February 6, 2009 in a personal injury action. The order determined the interest rate to be applied to the money judgment for plaintiff.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on July 1, 2010, and filed in the Erie County Clerk’s Office on July 1, 2010,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Smith, J.P., Peradotto, Lindley, Sconiers and Pine, JJ. [Prior Case History: 23 Misc 3d 527 ]